

Exhibit 10.8
Execution Copy
AMENDMENT NUMBER ONE TO
CONCENTRATE PURCHASE AND SALES AGREEMENT
This AMENDMENT NUMBER ONE (the “Amendment”) to Concentrate Purchase and Sales
Agreement No. 98-1, dated as of December 11, 1996 (the “Agreement”), is entered
into between P.T. FREEPORT INDONESIA COMPANY, an Indonesian limited liability
company which is also domesticated in Delaware, USA (hereinafter “Seller”) and
P.T. SMELTING CO., an Indonesian limited liability company (hereinafter
“Buyer”). All terms used herein with initial capitalization shall have the same
meaning as in the Agreement.
WITNESSETH:
WHEREAS, pursuant to the provisions of Section 9.1 (i) of the Agreement, Buyer
and Seller have met, negotiated in good faith, and have agreed upon the basis
for the determination of such charges which will be applicable to the Part A
Tonnage for the period commencing with the first delivery of Concentrates under
the Agreement and continuing through December 31,
2004;
WHEREAS, as a part of the above referenced agreement reached between Buyer and
Seller pursuant to Section 9.1 (i) of the Agreement, Buyer and Seller have also
agreed to amend Section 9.1 (ii) of the Agreement to defer for one (1) year the
schedule for the first negotiation to take place pursuant to Section 9.1 (ii),
so that such first negotiation under Section 9.1 (ii) shall be concluded on or
before March 31, 2004 rather than on or before March 31, 2003; and in connection
with such deferral Buyer and Seller have also agreed that the commencement date
of the five (5) year period to be governed by the results of such negotiation
will also be deferred for one (1) year, so that the commencement date for such
first five (5) year period under Section 9.1(ii) will be revised from January 1,
2004 to January 1, 2005;
WHEREAS, as a part of the above referenced agreement Buyer and Seller have
agreed on revised wording for the description of Contracts Criteria (x) in
Appendix “A” of the Agreement;
WHEREAS, in order to more clearly express their original intentions Buyer and
Seller have agreed to substitute new Appendices “C” and “D” for the original
Appendices “C” and “D” to the Agreement; and
WHEREAS, Buyer and Seller wish to evidence their agreement regarding such
matters.

1

--------------------------------------------------------------------------------



NOW, THEREFORE, Seller and Buyer hereby agree as follows:
1.    Smelting and Refining Charges for Part A Tonnage under Section 9.1 (i).
Notwithstanding anything to the contrary recited in Section 9.1 (i), the basis
for the determination of the smelting and refining charges which will be
applicable to the Part A Tonnage in each cargo of Concentrates delivered under
the Agreement for the period commencing with the first shipment of Concentrates
under the Agreement and continuing through December 31, 2004, shall be as
follows:


(a)Commencing with the first shipment of Concentrates under the Agreement and
continuing with respect to all shipments of Concentrates under the Agreement
through December 31, 2000, the smelting and refining charges for one hundred
percent (100%) of the Part A Tonnage in each cargo shall be identical to the
smelting and refining charges which are applicable to the Part B Tonnage in each
cargo; and


(b)For all shipments of Concentrates under the Agreement for the period January
1, 2001 through December 31, 2004, the smelting and refining charges which shall
be applicable to forty percent (40%) of the Part A Tonnage in each cargo, shall
be identical to the smelting and refining charges which are applicable to the
Part B Tonnage in each cargo, and the smelting and refining charges, which shall
be in the form of a combined smelting charge and Payable Copper, Payable Gold
and Payable Silver refining charge, which shall be applicable to sixty percent
(60%) of the Part A Tonnage in each cargo, shall be determined as follows:
(i) Payable Copper Price from $0.80 through $1.00. lf the Payable Copper price
determined pursuant to Section 8.6 of the Agreement for any cargo of
Concentrates sold hereunder during such period shall be equal to or greater than
$0.80 per pound and less than or equal to $1.00 per pound, then a combined
smelting and refining charge equal to 23.3% of such Payable Copper price shall
be subtracted from such Payable Copper price to establish the amount actually
payable by Buyer to Seller for such Payable Copper.
(ii) Payable Copper Price Less Than $0.80. If the Payable Copper price
determined pursuant to Section 8.6 of the Agreement for any cargo of
Concentrates sold hereunder during such period shall be less than $0.80 per
pound, then a combined smelting and refining charge of $0.1864 per pound of
Payable Copper minus 10% of the amount by which such Payable Copper price is
less than $0.80 per pound shall be subtracted from such Payable Copper price to
establish the

2

--------------------------------------------------------------------------------



amount actually payable by Buyer to Seller for such Payable Copper; provided,
however, in no event will the combined smelting and refining charge deduction be
less than $0.185 per pound of Payable Copper for such portion of the Part A
Tonnage.


(iii)Payable Copper Price Greater Than $1.00 through $1.50. If the Payable
Copper price determined pursuant to Section 8.6 of the Agreement for any cargo
of Concentrates sold hereunder during such period shall be greater than $1.00
per pound and less than or equal to $1.50 per pound, then a combined smelting
and refining charge of $0.233 per pound of Payable Copper plus 15% of the amount
by which such Payable Copper price exceeds $1.00 per pound shall be subtracted
from such Payable Copper price to establish the amount actually payable by Buyer
to Seller for such Payable Copper.


(iv)Payable Copper Price More Than $1.50. If the Payable Copper price determined
pursuant to Section 8.6 of the Agreement for any cargo of Concentrates sold
hereunder during such period shall be more than $1.50 per pound, then a combined
smelting and refining charge of $0.308 per pound of Payable Copper plus 10% of
the amount by which such price is more than $1.50 per pound shall be subtracted
from such Payable Copper price to establish the amount actually payable by Buyer
to Seller for such Payable Copper; provided, however, in no event will the
smelting and refining charge deduction be more than $0.3925 per pound of Payable
Copper for such Part A Tonnage.
2.    Negotiation of Smelting and Refining Charges for Part A Tonnage under
Section 9.1 (ii). The first paragraph of Section 9.1 (ii) is hereby deleted and
the following is substituted for such paragraph:
On or before March 31, 2004 and on or before March 31 of each fifth year
thereafter, Buyer and Seller shall comply with the procedures set forth in
Section 9.1 (i) including but not limited to the obligations associated with the
right of each party to submit a third party offer(s) in order to determine the
smelting and refining charges which will be applicable to one hundred percent
(100%) of the Part A Tonnage for the five (5) Contract Years commencing on
January 1, 2005 with respect to the first such settlement under this Section 9.1
(ii), and with the same timing to apply to each subsequent period of five (5)
Contract Years, mutatis mutandis.
The parenthetical language on Line 5 of the fourth paragraph of Section 9.1 (ii)
is also hereby deleted and the following is substituted for such language:
(i.e. 2004, 2009 and so on, as applicable)

3

--------------------------------------------------------------------------------



3.    Contracts Criteria (x) of Appendix “A”. The description of Contracts
Criteria (x) in Appendix “A” of the Agreement is hereby deleted and the
following description is substituted for such description:
(x)
The Reference Contract must be for copper concentrates which are generally
considered within the market as “clean concentrates” and which have a current
average annual copper grade of 26% to 46%, it being understood that the parties
will endeavor to designate concentrate sales agreements for copper concentrates
which generally reflect the expected copper grade of Seller’s concentrates in
preference to agreements for concentrates which are less comparable. “Clean
concentrates” shall mean copper concentrates not containing impurities or other
characteristics which cause the smelting and refining charges for such
concentrates to be inflated relative to the generally applicable market level of
such charges; and

4.    Appendices “C” and “D”. The original Appendix “C” and the original
Appendix “D” to the Agreement are hereby deleted and Appendix “C” and Appendix
“D” attached to and made a part of this Amendment are substituted for such
original Appendices.
5.    Effect. Except as set forth above in this Amendment, all of the terms and
conditions of the Agreement remain in full force and effect as written.
IN WITNESS WHEREOF, the parties hereto have caused this AMENDMENT NUMBER ONE to
be duly executed and delivered as of the 19th day of March, 1998, but it shall
be effective only upon the approval of the Department of Mines and Energy of the
Government.


WITNESS:                        PT FREEPORT INDONESIA


    
/s/         By:/s/ P.S. Kubicek             
P.S. Kubicek
Vice President - Sales




WITNESS:    PT SMELTING
    


/s/         By:/s/ Shunichi Ajima             
Name: Shunichi Ajima
Title:    President Director






        













4

--------------------------------------------------------------------------------

Execution Copy







AMENDMENT NUMBER TWO TO
CONCENTRATE PURCHASE AND SALES AGREEMENT
This AMENDMENT NUMBER TWO (the “Amendment”) to Concentrate Purchase and Sales
Agreement No. 98-1, dated as of December 11, 1996, as previously amended (the
“Agreement”), is entered into between PT FREEPORT INDONESIA, an Indonesian
limited liability company which is also domesticated in Delaware, U.S.A.
(hereinafter “Seller”) and PT SMELTING, an Indonesian limited liability company
(hereinafter “Buyer”). All terms used herein with initial capitalization shall
have the same meaning herein as in the Agreement.
WITNESSETH:
WHEREAS, pursuant to the provisions of Section 3.6 of the Agreement, Seller
wishes to sell and deliver to Buyer, and Buyer wishes to purchase, pay for and
accept delivery from Seller, quantities of Concentrates in excess of the
Contractual Tonnage during the fourth, fifth, sixth and seventh Contract Years
of the Agreement (i.e. Contract Years 2001, 2002, 2003 and 2004); and
WHEREAS, also pursuant to the provisions of Section 3.6 of the Agreement, Buyer
and Seller wish to establish the terms and conditions applicable to the sale of
the above referenced quantity of Concentrates; and
WHEREAS, Buyer and Seller also wish to amend the definition of the term
“Quotational Period” for Payable Copper, and
WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.
NOW, THEREFORE, Buyer and Seller hereby agree as follows:
1.    Annual Selection of Additional Quantity and Duration. Seller agrees to
sell and deliver to Buyer, and Buyer agrees to purchase, pay for and accept
delivery from Seller, during each of the fourth, fifth, sixth and seventh
Contract Years of the Agreement (i.e. each of Contract Years 2001, 2002, 2003
and 2004) either (i) 30,000 DMT, (ii) 40,000 DMT, or (iii) 50,000 DMT of
Concentrates in excess of the Contractual Tonnage for each such Contract Year.
On or before November 1 of each calendar year immediately preceding the
commencement of each of the above listed Contract Years Buyer and Seller shall
mutually agree on the additional quantity to be purchased by Buyer (i.e. either
(i), (ii) or (iii) above) during the immediately ensuing Contract Year. If Buyer
and Seller do not reach agreement by November 1 (or by such later deadline date
as may be mutually agreed in writing), Buyer and Seller will be deemed to have
mutually agreed that the additional quantity for the immediately ensuing
Contract Year will be 30,000 DMT. The quantity of Concentrates which is mutually
agreed (whether by actual or deemed agreement) for a Contract Year in accordance
with the above provisions is hereinafter referred to as the “Additional
Quantity”. Buyer and Seller hereby confirm that they have mutually agreed on the
selection of 30,000 DMT as the Additional Quantity of Concentrates for Contract
Year 2001. The Additional Quantity is not part of the Contractual Tonnage, but
is a separate, additional quantity of Concentrates.
2.Applicable Terms and Conditions. The sale of the Additional Quantity of
Concentrates shall be governed by the terms and conditions of the Agreement
except as otherwise provided in this Amendment. It is understood and agreed that
the provisions of Section 9.3 of the Agreement and

______________________________________________________________________________________________________
1

--------------------------------------------------------------------------------

Execution Copy



any other understanding or agreement of Buyer and Seller regarding Floor TC’s
and RC’s shall not be applicable to the Additional Quantity.


3.Scheduling of Shipments and Priority as to Reductions of Shipments. Buyer and
Seller will spread the shipments of the Additional Quantity for each Contract
Year as evenly as practicable throughout the Contract Year and, to the extent
that more than one shipment of third party supplied copper concentrates is
planned by Buyer during a Contract Year, Buyer will spread the shipment of such
concentrates as evenly as practicable throughout the Contract Year.


For ease of administration, the Additional Quantity shall be shipped and
invoiced in 10,000 DMT parcels, and Buyer will indicate in Buyer’s preliminary
monthly shipping schedule which shipping months will contain a 10,000 DMT parcel
of the Additional Quantity. It is anticipated that parcels of the Additional
Quantity will be combined with parcels of Contractual Tonnage shipped under the
Agreement. In no event shall a parcel of the Additional Quantity be shipped to
Buyer until Government approval of this Amendment has been obtained.


If during any Contract Year when an Additional Quantity of Concentrates is to be
shipped pursuant to this Amendment, Buyer determines that it is necessary to
reduce or curtail deliveries of copper concentrates to Buyer’s Facilities and
such reductions are permitted under the Agreement, Buyer will reduce its
scheduled deliveries of such concentrates in the following order of priority:
First, Buyer will reduce shipments of copper concentrates from third party
suppliers; second, to the extent that reductions of shipments from third party
suppliers are insufficient, Buyer will reduce shipments of Contractual Tonnage
of Concentrates under the Agreement; and finally, to the extent that reductions
of shipments from third party suppliers plus reductions of Contractual Tonnage
of Concentrates under the Agreement are insufficient, Buyer may reduce shipments
of the Additional Quantity under this Amendment.


4.Preliminary Monthly Shipping Schedules. With respect to each Contract Year in
which the Additional Quantity of Concentrates is to be delivered hereunder, the
preliminary monthly shipping schedule that Buyer is obligated to provide to
Seller in accordance with the provisions of Section 6.5 shall include both the
Contractual Tonnage and the Additional Quantity, and the shipments of
Contractual Tonnage and the shipments of the Additional Quantity shall be listed
separately on such schedule.


5.Definition of the Payable Cooper Quotational Period. The definition of the
term “Quotational Period” as provided for in Section 8.4 of the Agreement, with
respect to Payable Copper in any portion of any shipment of the Contractual
Tonnage or in any portion of any shipment of the Additional Quantity, is amended
from: (i) “the third month following the month in which the Date of Arrival
occurs” (i.e. 3 MAMA) to (ii) “the second month following the month in which the
Date of Arrival occurs (i.e. 2 MAMA), it being understood and agreed that
subsequent to the effective date of Amendment Number Two Buyer and Seller may by
mutual written agreement select a Payable Copper Quotational Period that is to
be applicable to future cargoes of Concentrates that is either 2 MAMA or 3
MAMA.” This definition remains subject to the provisions of Section 10.2
Periodic Review of Certain Commercial Terms.


6.Effect. Except as provided in this Amendment, the Agreement remains in full
force and effect as written.

______________________________________________________________________________________________________
2

--------------------------------------------------------------------------------

Execution Copy



IN WITNESS WHEREOF, this Amendment, dated December 1, 2000, is executed by the
duly authorized representatives of the parties and is effective only upon
approval by the Government and signature by both Buyer and Seller.
PT SMELTING                FREEPORT INDONESIA
    


By:/s/Motoo Goto         By:/s/ Phillip Steven Kubicek         
Name: Motoo Goto             Name: Phillip Steven Kubicek
    Title: President Director         Title: Vice President - Marketing





______________________________________________________________________________________________________
3

--------------------------------------------------------------------------------

Execution Copy

AMENDMENT NUMBER THREE TO
CONCENTRATE PURCHASE AND SALES AGREEMENT
This AMENDMENT NUMBER THREE (the “Amendment”) to Concentrate Purchase and Sales
Agreement No. 98-1, dated as of December 11, 1996, as previously amended (the
“Agreement”), is entered into between PT FREEPORT INDONESIA, an Indonesian
limited liability company which is also domesticated in Delaware, U.S.A.
(hereinafter “Seller”) and PT SMELTING, an Indonesian limited liability company
(hereinafter “Buyer”). All terms used herein with initial capitalization shall
have the same meaning herein as in the Agreement.
WITNESSETH:
WHEREAS, in accordance with the provisions of Section 10.2 of the Agreement,
Buyer and Seller have met, reviewed with each other the Commercial Terms
specified in such Section 10.2, and reached agreement on the Commercial Terms
which will be applicable to the Contractual Tonnages of Concentrates that are
sold under the Agreement for Contract Year 2003 through Contract Year 2007 (i.e.
Contract Years 6 through 10) and, in accordance with Amendment Number Two, the
Additional Quantities of Concentrates that are sold under such Amendment for
Contract Year 2003 and Contract Year 2004; and
WHEREAS, Buyer and Seller have agreed upon a Payable Gold refining charge and a
Payable Silver refining charge to be applicable to the Part B Tonnage of
Concentrates that are sold under the Agreement for Contract Year 2003 through
Contract Year 2007 (i.e. Contract Years 6 through 10) and, in accordance with
Amendment Number Two, the applicable Additional Quantities of Concentrates that
are sold under such Amendment for Contract Year 2003 and Contract Year 2004; and
WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.
NOW, THEREFORE, Buyer and Seller hereby agree as follows:
1.
Commercial Terms. The following provisions of this Paragraph 1 of this Amendment
constitute the Commercial Terms specified in Section 10.2 that will be
applicable (except as specifically provided in clause 1(B)(ii) below) to all
Contractual Tonnages of Concentrates that are sold under the Agreement for
Contract Year 2003 through Contract Year 2007 (i.e. Contract Years 6 through 10)
and, in accordance with Amendment Number Two, the Additional Quantities of
Concentrates that are sold under such Amendment for Contract Year 2003 and
Contract Year 2004.



A.
Definitions of Payable Copper, Payable Gold and Payable Silver Contained in
Sections 8.1, 8.2 and 8.3.



(i)
The first sentence of Section 8.1 of the Agreement is revised to read as
follows: “The term “Payable Copper” shall mean 96.55% of the full copper content
(as ascertained by assay in accordance with Article 13) of each DMT of
Concentrates, subject to a minimum deduction of 1.0 unit.”



(ii)
The first sentence of Section 8.2 of the Agreement is revised to read as
follows:


______________________________________________________________________________________________________
Amendment Number Three to Gresik CPSA 1



--------------------------------------------------------------------------------

Execution Copy

“The term “Payable Gold” shall have the following meaning: If the full gold
content (as ascertained by assay in accordance with Article 13) of each DMT of
Concentrates is ≥ 40 grams per DMT then the term “Payable Gold” shall mean 97.5%
of such full gold content with no minimum deduction; if the full gold content
(as ascertained by assay in accordance with Article 13) of each DMT of
Concentrates is < 40 grams per DMT and ≥ 20 grams per DMT then the term “Payable
Gold” shall mean 97.25% of such full gold content with no minimum deduction; and
if the full gold content (as ascertained by assay in accordance with Article 13)
of each DMT of Concentrates is < 20 grams per DMT then the term “Payable Gold”
shall mean 97.0% of such full gold content with no minimum deduction.”
(iii)
The first sentence of Section 8.3 of the Agreement is revised to read as
follows: “The term “Payable Silver” shall have the following meaning: If the
full silver content (as ascertained by assay in accordance with Article 13) of
each DMT of Concentrates is ≥ 30 grams per DMT then the term “Payable Silver”
shall mean 100% of such full silver content less a 15 grams per DMT deduction;
and if the full silver content (as ascertained by assay in accordance with
Article 13) of each DMT of Concentrates is < 30 grams per DMT then the term
“Payable Silver” shall mean zero percent (0%) of such full silver content (i.e.
no payment).”

B.    Definitions of Quotational Period Contained in Section 8.4.


(i)
Section 8.4 of the Agreement is revised to read as follows: “The term
“Quotational Period” shall mean, with respect to Payable Copper in any portion
of any shipment, unless otherwise mutually agreed in writing by Buyer and
Seller, the second calendar month following the month in which the Date of
Arrival occurs (i.e. 2 MAMA), it being understood and agreed that Buyer and
Seller may by mutual written agreement select a Payable Copper Quotational
Period that is to be applicable to future cargoes of Concentrates that is either
2 MAMA or 3 MAMA. The term “Quotational Period” shall mean, with respect to
Payable Gold and Payable Silver in any portion of any shipment, the calendar
month that immediately precedes the Month of Scheduled Shipment.”



(ii)
The change of Quotational Period with respect to Payable Gold and Payable Silver
shall commence with lots for which the Month of Scheduled Shipment is the second
calendar month following the month in which Seller receives written notice of
approval of this Amendment by the Department of Energy and Mineral Resources
(formerly the DOME) of the Government of Indonesia. Prior to Seller’s receipt of
such notice the Payable Gold and Payable Silver Quotational Period shall remain
the Month of Scheduled Shipment as provided in the Agreement prior to this
Amendment.



C.
Payment Terms of Article 11. The payment terms of Article 11 of the Agreement
shall remain unchanged, except that the date on which Buyer shall make a
provisional payment equal to 90% of the provisional price as more fully
described in the second sentence of Section 11.3 is changed from “the fifth
Business Day after the Date of Arrival” to “the seventh Business Day after the
Date of Arrival”.


______________________________________________________________________________________________________
Amendment Number Three to Gresik CPSA 2



--------------------------------------------------------------------------------

Execution Copy

D.
Penalties Contained in Section 9.4. The penalties contained in Section 9.4 of
the Agreement shall remain unchanged.



E.
Discharging Rates Contained in Section 5.3. The discharging rate contained in
Section 5.3(a) of the Agreement is changed from “3,500 WMT’s per weather working
day” to “4,000 WMT’s per weather working day”. All other provisions of Section
5.3 shall remain unchanged.



F.
The Amount of Dispatch and Demurrage for Bulk Carriers Contained in Section
5.6(a). Notwithstanding wording to the contrary in Section 5.6(a) of the
Agreement, the amount of dispatch and demurrage for bulk carriers shall be as
per Seller’s applicable charter party or other ocean shipping arrangement (with
no maximum limit specified).



G.
The Definition of Contracts Criteria Contained in Appendix “A” and the Number of
Reference Contracts Recited in Section 9.2(i)(c) to be Included in Each of
Buyer’s and Seller’s Group of Reference Contracts. The definition of Contracts
Criteria contained in Appendix “A” and the number of Reference Contracts recited
in Section 9.2(i)(c) to be included in each of Buyer’s and Seller’s group of
Reference Contracts shall remain unchanged as provided in the Agreement and the
Auditor Guidelines.



2.
Payable Gold and Payable Silver Refining Charges for Part B Tonnage. In
determining the price payable for the Part B Tonnage in each lot of Concentrates
that are sold under the Agreement for Contract Year 2003 through Contract Year
2007 (i.e. Contract Years 6 through 10) and, in accordance with Amendment Number
Two, for the applicable Additional Quantities of Concentrates that are sold
under such Amendment for Contract Year 2003 and Contract Year 2004,
notwithstanding the provisions of Section 9.2(ii) of the Agreement, the Payable
Gold refining charge for all Part B Tonnage shall be $2.00 per ounce of Payable
Gold, and the Payable Silver refining charge for all Part B Tonnage shall be
$0.00 (zero) per ounce of Payable Silver.



3.
Effect. Except as provided in this Amendment, the Agreement remains in full
force and effect as set forth in the original text of the Agreement as amended
by Amendment Number One and Amendment Number Two.


______________________________________________________________________________________________________
Amendment Number Three to Gresik CPSA 3



--------------------------------------------------------------------------------

Execution Copy



IN WITNESS WHEREOF, this Amendment dated as of January 1, 2003, is executed by
the duly authorized representatives of the parties and is effective only upon
approval by the Government and signature by both Buyer and Seller.
WITNESS:                        PT FREEPORT INDONESIA


    
/s/         By:/s/ Phillip Steven Kubicek         
Phillip Steven Kubicek
     Vice President - Marketing




WITNESS:    PT SMELTING
    


/s/         By:/s/ Masahiro Nishida         
Name    Masahiro Nishida
Title:    President Director





______________________________________________________________________________________________________
Amendment Number Three to Gresik CPSA 4



--------------------------------------------------------------------------------

Execution Copy

AMENDMENT NUMBER FOUR TO
CONCENTRATE PURCHASE AND SALES AGREEMENT
This AMENDMENT NUMBER FOUR (the “Amendment”) to Concentrate Purchase and Sales
Agreement No. 98-1, dated as of December 11, 1996, as previously amended (the
“Agreement”), is entered into between PT FREEPORT INDONESIA, an Indonesian
limited liability company which is also domesticated in Delaware, U.S.A.
(hereinafter “Seller”) and PT SMELTING, an Indonesian limited liability company
(hereinafter “Buyer”). All terms used herein with initial capitalization shall
have the same meaning herein as in the Agreement.
WITNESSETH:
WHEREAS, pursuant to the provisions of Section 3.6 of the Agreement, Seller
wishes to sell and deliver to Buyer, and Buyer wishes to purchase, pay for and
accept delivery from Seller, quantities of Concentrates in excess of the
Contractual Tonnage during Contract Years 2005, 2006, 2007 and 2008; and
WHEREAS, also pursuant to the provisions of Section 3.6 of the Agreement, Buyer
and Seller wish to establish the terms and conditions applicable to the sale of
the above referenced quantity of Concentrates; and
WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.
NOW, THEREFORE, Buyer and Seiler hereby agree as follows:


1.Annual Selection of Additional Quantity and Duration. Seller agrees to sell
and deliver to Buyer, and Buyer agrees to purchase, pay for and accept delivery
from Seller, during each of Contract Years 2005, 2006, 2007 and 2008 a quantity
of Concentrates between 60,000 DMT and 80,000 DMT in excess of the Contractual
Tonnage for each such Contract Year. On or before November 1 of each calendar
year immediately preceding the commencement of each of the above listed Contract
Years Buyer and Seller shall mutually agree on the additional quantity to be
purchased by Buyer (i.e. any quantity from 60,000 DMT to and inclusive of 80,000
DMT) during the immediately ensuing Contract Year. If Buyer and Seller do not
reach agreement by November 1 (or by such later deadline date as may be mutually
agreed in writing), Buyer and Seller will be deemed to have mutually agreed that
the additional quantity for the immediately ensuing Contract Year will be 60,000
DMT. The quantity of Concentrates which is mutually agreed (whether by actual or
deemed agreement) for a Contract Year in accordance with the above provisions is
hereinafter referred to as the “Additional Quantity”. The Additional Quantity is
not part of the Contractual Tonnage, but is a separate, additional quantity of
Concentrates.


2.Applicable Terms and Conditions. The sale of the Additional Quantity of
Concentrates shall be governed by the terms and conditions of the Agreement
except as otherwise provided in this Amendment. It is understood and agreed that
the provisions of Section 9.3 of the Agreement and any other understanding or
agreement of Buyer and Seller regarding Floor TC’s and RC’s shall not be
applicable to the Additional Quantity.


3.Scheduling of Shipments and Priority of Deliveries. Buyer and Seller will
schedule the shipments of the Additional Quantity for each Contract Year as the
final tonnages shipped by Seller to

______________________________________________________________________________________________________
Amendment Number Four to Gresik CPSA 1

--------------------------------------------------------------------------------

Execution Copy

Buyer for each Contract Year, unless otherwise mutually agreed. To the extent
that more than one shipment of third party supplied copper concentrates is
planned by Buyer during a Contract Year, Buyer will spread the shipment of such
concentrates as evenly as practicable throughout the Contract Year.
For ease of administration, Buyer will indicate in Buyer’s preliminary monthly
shipping schedule which shipping months will contain shipments of the Additional
Quantity. It is anticipated that parcels of the Additional Quantity may be
combined with parcels of Contractual Tonnage shipped under the Agreement. In no
event shall a parcel of the Additional Quantity be shipped to Buyer until
Government approval of this Amendment has been obtained.
If during any Contract Year when an Additional Quantity of Concentrates is to be
shipped pursuant to this Amendment, Buyer determines that it is necessary to
reduce or curtail deliveries of copper concentrates to Buyer’s Facilities and
such reductions are permitted under the Agreement, Buyer will reduce its
scheduled deliveries of such concentrates in the following order of priority:
First, Buyer will reduce shipments of copper concentrates from third party
suppliers; second, to the extent that reductions of shipments from third party
suppliers are insufficient, Buyer will reduce shipments of the Additional
Quantity of Concentrates; and finally, to the extent that reductions of
shipments from third party suppliers plus reductions of shipments of the
Additional Quantity of Concentrates are insufficient, Buyer may reduce shipments
of the Contractual Tonnage of Concentrates under the Agreement.
Notwithstanding anything to the contrary recited herein or in the Agreement, it
is understood that the Additional Quantity hereunder: (i) will not be delivered
to Buyer on a priority basis relative to Seller’s deliveries of Concentrates to
its other customers and (ii) in the event a Force Majeure event occurs that
hinders, reduces or delays Seller’s ability to satisfy all of its delivery
obligations to its Concentrate customers, (a) the Additional Quantity will be
subject to cancellation in accordance with Section 22.2(c) without application
of any priority of delivery, and (b) the allocation of deliveries of any reduced
supplies of Concentrates will be made by Seller among Buyer and Seller ‘s other
customers in a fair and reasonable manner.


4.Preliminary Monthly Shipping Schedules. With respect to each Contract Year in
which the Additional Quantity of Concentrates is to be delivered hereunder, the
preliminary monthly shipping schedule that Buyer is obligated to provide to
Seller in accordance with the provisions of Section 6.5 shall include both the
Contractual Tonnage and the Additional Quantity, and the shipments of
Contractual Tonnage and the shipments of the Additional Quantity shall be listed
separately on such schedule.


5.Definition of Payable Gold and Payable Silver Quotational Period.
Notwithstanding anything to the contrary recited in the Agreement including but
not limited to the final sentence of Paragraph 1B(i) of Amendment Number Three
to the Agreement, the definition of the term “Quotational Period” as provided
for in Section 8.4 of the Agreement, with respect to Payable Gold and Payable
Silver in any portion of any shipment of the Contractual Tonnage or in any
portion of any shipment of the Additional Quantity, is amended from: (i) “the
calendar month that immediately precedes the Month of Scheduled Shipment” to
(ii) “the Month of Scheduled Shipment”. This definition remains subject to the
provisions of Section 10.2 Periodic Review of Certain Commercial Terms.


The change of Quotational Period with respect to Payable Gold and Payable Silver
shall commence with lots for which the Month of Scheduled Shipment is the first
calendar month following the month in which Seller receives written notice of
approval of this Amendment by the Department of Energy and Mineral Resources
(formerly the DOME) of the Government of Indonesia. Prior to Seller’s receipt of
such notice the Payable Gold and Payable Silver Quotational Period shall remain
the calendar

______________________________________________________________________________________________________
Amendment Number Four to Gresik CPSA 2

--------------------------------------------------------------------------------

Execution Copy





month that immediately precedes the Month of Scheduled Shipment as provided in
the Agreement prior to this Amendment.


6.Effect. Except as provided in this Amendment, the Agreement remains in full
force and effect as written.
IN WITNESS WHEREOF, this Amendment, dated as of May 10, 2004, is executed by the
duly authorized representatives of the parties and is effective only upon
approval by the Government and signature by both Buyer and Seller.
WITNESS:                        PT FREEPORT INDONESIA


    
/s/         By:/s/ Phillip Steven Kubicek             
Phillip Steven Kubicek
     Vice President - Marketing




WITNESS:                        PT SMELTING
    


/s/         By:/s/ Masahiro Nishida         
Name    Masahiro Nishida
Title:    President Director





______________________________________________________________________________________________________
Amendment Number Four to Gresik CPSA 3

--------------------------------------------------------------------------------

Execution Copy

AMENDMENT NUMBER FIVE TO
CONCENTRATE PURCHASE AND SALES AGREEMENT
This AMENDMENT NUMBER FIVE (the “Amendment”) dated as of March 19, 2009 to
Concentrate Purchase and Sales Agreement No. 98-1, dated as of December 11,
1996, as previously amended (the “Agreement”), is entered into between PT
FREEPORT INDONESIA, an Indonesian limited liability company which is also
domesticated in Delaware, U.S.A. (hereinafter “Seller”) and PT SMELTING, an
Indonesian limited liability company (hereinafter “Buyer”). All terms used
herein with initial capitalization shall have the same meaning herein as in the
Agreement.
WITNESSETH:
WHEREAS, Buyer and Seller have reached agreement regarding certain commercial
terms in accordance with the express provisions of the Agreement, and Buyer and
Seller also desire to amend certain other provisions of the Agreement; and
WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.
NOW, THEREFORE, Buyer and Seller hereby agree as follows:


1.Section 2.3(c), Deviation of the Copper Content of the Concentrates. With
retroactive effect from January 1, 2008, the first sentence of Section 2.3(c) is
deleted in its entirety and the following sentence is substituted in its place:
“If the average analysis of copper contained in the total quantity of
Concentrates delivered hereunder with respect to any calendar month is not
within a ±10.0% variance of 27.0% (i.e. 24.3% to 29.7%) at any time during
Contract Year 2008 through and including Contract Year 2012, or is not within a
mutually agreed upon percentage variance of 27.0% at any time thereafter during
the term of this Agreement (which mutual agreement Buyer and Seller shall
endeavor to reach as part of each periodic review of certain commercial terms
under Section 10.2 to directly reflect the percentage copper grade variance from
27.0% (or such other base percentage figure as may be mutually agreed) within
which the Facilities are capable of producing 200,000 metric tons per annum of
copper cathodes by processing the Contractual Tonnage or, failing mutual
agreement, and notwithstanding the final sentence of Section 10.2, such
percentage variation shall be decided by the referee(s) under Article 19), then
Buyer shall have the right and option but not the obligation to change the Port
of Discharge from Gresik to one or more of the Approved Japanese Ports for the
quantity of Concentrates specified below which exceed the applicable above
specified copper content variance (i.e. above the upper limit or below the lower
limit), and any additional freight costs for delivery of such Concentrates to
any such Approved Japanese Port shall be for Seller’s account.”
In addition, in the fifth line of the third paragraph of Section 2.3(c) “31.0%”
is deleted and “27.0% (or such other base percentage figure as is established
hereunder)” is substituted in its place.


2.Section 3.6, Additional Quantities. Pursuant to Section 3.6 of the Agreement,
Seller agrees to sell and deliver to Buyer, and Buyer agrees to purchase, pay
for and accept delivery from Seller, the following additional quantities of
Concentrates during Contract Years 2009, 2010, 2011, 2012, 2013 and 2014. The
tonnage quantity specified below for each such Contract Year is hereinafter
referred

______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 1



--------------------------------------------------------------------------------

Execution Copy

to as the “Additional Quantity”. The Additional Quantity is not part of the
Contractual Tonnage, but is a separate, additional quantity of Concentrates.


Contract Year
Additional Quantity
2009
100,000 DMT
2010
120,000 DMT
2011
100,000 DMT
2012
60,000 DMT
2013
60,000 DMT
2014
60,000 DMT



As to the Additional Quantity for Contract Years 2012 through and including
2014, Buyer and Seller shall begin meeting in the first quarter of 2011 (or
earlier if mutually agreed) to discuss whether or not it is possible to increase
the Additional Quantities provided above.
Such Additional Quantities shall be priced in the same manner as the Part B
Tonnage portion of the Contractual Tonnage including but not limited to the
definitions of Quotational Period for Payable Copper and Payable Gold and
Payable Silver except that no Floor TC’s and RC’s or Ceiling TC’s and RC’s (as
defined in Paragraph 6 of this Amendment) shall apply to the Additional
Quantities. All other terms and conditions applicable to Additional Quantities
as currently provided in the Agreement, as amended, shall apply.


4.Section 5.1, Delivery CIF Port of Discharge; Freight Differential Credit. The
title of Section 5.1 is changed to “Delivery CIF Port of Discharge; Freight
Differential Credit” and the following sentence is added at the end of Section
5.1: “In addition to the other costs to be borne by Seller in connection with
the delivery of each shipment of Concentrates hereunder CIF Port of Discharge,
Buyer shall be entitled to a freight differential credit in an amount equal to
US $10.00 per DMT on each shipment of the Contractual Tonnage and on each
shipment of the Additional Quantity for Contract Years 2010 through and
including 2014 (hereinafter referred to as the “Freight Differential Credit”),
and the Freight Differential Credit will be included as part of Seller’s final
invoice for each such shipment of Concentrates hereunder.”


5.Section 9.1(ii), Smelting and Refining Charges for Part A Tonnage.
Notwithstanding anything to the contrary recited in Section 9.1(ii), and in lieu
of the implementation of the procedures set forth in Section 9.1(ii) for the
negotiation or determination of the smelting and refining charges for the Part A
Tonnage for Contract Years 2010 through and including 2014, the following
provisions shall be applicable:


A.As to Contract Year 2010. The pricing formula for determining the combined
smelting charge and Payable Copper, Payable Gold and Payable Silver refining
charge that is applicable to one hundred percent (100%) of the Part A Tonnage in
each cargo for all shipments of Contractual Tonnage for Contract Years 2005
through and including 2009, as set forth in that certain Confirmation of
Agreement, dated December 17, 2004, shall extend to and be applicable to one
hundred percent (100%) of the Part A Tonnage in each cargo of the Contractual
Tonnage for Contract Year 2010.


B.As to Contract Years 2011 through and including 2014. For Contract Years 2011
through and including 2014 the Part A Tonnage shall be automatically converted
to and priced as Part B Tonnage (with a corresponding automatic adjustment to
the quantities of Concentrates comprising the Part A

______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 2



--------------------------------------------------------------------------------

Execution Copy

Tonnage and the Part B Tonnage for such Contract Years), with the smelting and
refining charges applicable to the current Part B Tonnage also applying in all
respects to the converted Part A Tonnage.
As a result of the foregoing, the provisions for the negotiation or
determination of the smelting and refining charges applicable to the Part A
Tonnage which are set forth in Section 9.1(ii) are no longer applicable, and
Buyer and Seller will meet during the first quarter of 2014 and discuss and
negotiate in good faith, based on prevailing market conditions at the time of
such meeting(s), the smelting and refining charges (or methodology for the
determination of such charges) that are to be applicable for Contract Year 2015
through and including Contract Year 2019, for the quantities of Concentrates
that were converted from Part A Tonnage to Part B Tonnage. In the event Buyer
and Seller fail to reach agreement on such smelting and refining charges (or
methodology for the determination of such charges), then such smelting and
refining charges shall be determined in the same manner as was applicable as to
Contract Years 2011 through and including 2014 for Part B Tonnage.


5.Section 9.2(ii), Payable Gold and Payable Sliver Refining Charges for Part B
Tonnage. In determining the price payable for the Part B Tonnage in each
shipment of the Contractual Tonnage and the Additional Quantity for each of
Contract Years 2008 through and including 2012, notwithstanding the provisions
of Section 9.2(ii) of the Agreement, the Payable Gold refining charge shall be
$5.00 per ounce of Payable Gold, and the Payable Silver refining charge shall be
$0.45 per ounce of Payable Silver.


6.Section 9.3, Minimum and Ceiling Smelting and Refining Charges. Effective as
to Contractual Tonnage shipped from and after April 27, 2008, the existing
Section 9.3 of the Agreement as well as Appendix “B” to the Agreement are
deleted in their entirety and the following new Section 9.3 and the Appendix “B”
attached hereto are substituted in their place:
9.3    Minimum and Ceiling Smelting and Refining Charges. Notwithstanding
anything to the contrary recited in this Agreement, for each cargo of
Contractual Tonnage shipped from April 27, 2008 to and including April 27, 2014,
if the smelting and refining charges for all payable metals (copper, gold and
silver) and any applicable price participation (on a combined basis) for the
average of the Part A Tonnage (if applicable) and the Part B Tonnage are below
the amount (denominated in U.S. cents) per pound of Payable Copper determined in
accordance with the following provisions of this Section 9.3 (the “Floor TC’s
and RC’s”), then the smelting and refining charges for all such payable metals
including any applicable price participation (on a combined basis) for the
average of the Part A Tonnage (if applicable) and the Part B Tonnage shall be
the amount of the Floor TC’s and RC’s per pound of Payable Copper. The
applicability and amount of the Floor TC’s and RC’s shall be determined on a
shipment-by-shipment basis and reflected on Seller’s final invoice for each
shipment of Concentrates hereunder during such period, subject to the
reconciling invoices issued by Seller following the end of each Contract Year as
provided below in this Section 9.3, whenever the Floor TC’s and RC’s are
applicable.
The Floor TC’s and RC’s shall be a figure expressed as U.S. cents per pound of
Payable Copper determined annually and sufficient to cover, when applied to the
pounds of Payable Copper contained in the Contractual Tonnage for such year,
Buyer’s cash operating costs net of credits, plus all costs of debt service and
working capital costs, to produce 205,000 metric tons per annum of copper anode,
using the methodology and taking into account only those items listed in
Appendix “B” hereto and any other items that are mutually agreed in writing by
Buyer and Seller, but

______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 3



--------------------------------------------------------------------------------

Execution Copy

excluding the Surcharge (defined below) (the “Base Tonnage Costs”). By January
31 of each applicable Contract Year, Buyer shall make and communicate to Seller
in writing, subject to Seller’s review and approval which shall not be
unreasonably withheld or delayed, a provisional determination of the Floor TC’s
and RC’s, based on the projected Base Tonnage Costs stated in the relevant line
items of Buyer’s approved annual budget (i.e. including only the items allowable
in accordance with the foregoing provisions of this paragraph). Until the
parties agree on the provisional Floor TC’s and RC’s for a particular Contract
Year, the Floor TC’s and RC’s for the prior Contract Year (either the
provisional determination or the final determination for the prior Contract
Year, whichever is presently applicable), shall apply on a provisional basis. By
January 31 following the end of each Contract Year. Buyer shall make and
communicate to Seller in writing, subject to Seller’s review and approval which
shall not be unreasonably withheld or delayed, a final determination of the Base
Tonnage Costs and the Floor TC’s and RC’s for such Contract Year, using the same
methodology described above but utilizing actual costs. Seller shall use its
reasonable endeavors to review and provide its response within ten (10) Business
Days after receipt of such final determination, Within thirty (30) days
following Seller’s approval of such final determination, reconciling invoices
(adjusting budget to actual) shall be issued by Seller on a shipment-by-shipment
basis, if required. Further, the parties agree that for each cargo of
Contractual Tonnage shipped during the period from January 1, 2011 to and
including April 27, 2014, the price for sulphur utilized to calculate the
sulphuric acid credit for both the provisional and final determinations of the
Floor TC’s and RC’s shall not exceed U.S. $150.00 per ton.
Notwithstanding the foregoing provisions of this Section 9.3, with regard to the
initial Floor TC’s and RC’s figure applicable to 2008 Contractual Tonnage
shipped from and after April 27, 2008, the parties agree to provisional Floor
TC’s and RC’s of U.S. 15.27¢ per pound of Payable Copper as indicated in
Appendix “B” attached hereto. This figure is subject to final adjustment based
on 2008 actual Base Tonnage Costs, in the manner provided above.
With respect to Contract Years 2010 through and including 2014 in which the
Freight Differential Credit (provided for in Section 5.1, as amended) is
applicable, whenever the Floor TC’s and RC’s apply to the Contractual Tonnage,
Buyer shall be entitled to receive the Freight Differential Credit in addition
to the Floor TC’s and RC’s.
For good order sake, the determination for the Floor TC’s and RC’s applicable
for the first period (April 27, 2008 to and including December 31, 2008) and the
last period (January 1, 2014 to and including April 27, 2014), both partial
years, shall be based on the full calendar year Base Tonnage Costs (i.e., full
year 2008 and full year 2014) in order to avoid distortions that could
potentially be caused if such determinations were based on only the partial year
Base Tonnage Costs for such years.
Also, for each cargo of Contractual Tonnage shipped under the Agreement from
April 27, 2008 to and including April 27, 2014, if the smelting and refining
charges for all payable metals (copper, gold and silver) and any applicable
price

______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 4



--------------------------------------------------------------------------------

Execution Copy

participation (on a combined basis) for the average of the Part A Tonnage (if
applicable) and the Part B Tonnage are above U.S. 30.0¢ per pound of Payable
Copper (the “Ceiling TC’s and RC’s”), then the smelting and refining charges for
all such payable metals including any applicable price participation (on a
combined basis) for the average of the Part A Tonnage (if applicable) and the
Part B Tonnage shall be the amount of the Ceiling TC’s and RC’s per pound of
Payable Copper, i.e. a total of U.S. 30.0¢ per pound of Payable Copper. The
applicability and amount of the Ceiling TC’s and RC’s shall be determined on a
shipment-by-shipment basis and reflected on Seller’s final invoice for each
shipment of Concentrates hereunder during such period, whenever the Ceding TC’s
and RC’s are applicable. In order to avoid any misunderstanding, the
applicability of the Ceiling TC’s and RC’s shall not be predicated upon MMC’s
receipt of a 13% simple return nor shall its applicability be limited to the
recovery of amounts previously paid by Seller as Floor TC’s and RC’s. The only
circumstance in which the Ceiling TC’s and RC’s shall not apply is in the event
that the Floor TC’s and RC’s exceed 30¢ per pound of Payable Copper, and in such
case, the Floor TC’s and RC’s shall apply notwithstanding the Ceiling TC’s and
RC’s. With respect to the Contract Years 2010 through and including 2014 in
which the Freight Differential Credit (provided for in Section 5.1, as amended)
is applicable, the parties acknowledge that such credit shall be incorporated
into the combined smelting and refining charges determination on each Final
Invoice for comparison to the Ceiling TC’s and RC’s in order to determine the
applicability of the Ceiling TC’s and RC’s.
Neither party shall propose to extend the applicability of such Floor TC’s and
RC’s and Ceiling TC’s and RC’s beyond the fifteenth anniversary of the
Commencement of Commercial Operations, i.e. beyond April 27, 2014, any longer
than is necessary to fully repay the Project Loans or any refinancing thereof.


7.Section 9.8, Surcharge. A new Section 9.8 is hereby added to the Agreement as
follows:
9.8    Surcharge. For the first 1,500,000 DMT of Contractual Tonnage and/or
Additional Quantity delivered by Seller to Buyer beginning with the initial
shipment delivered in the Contract Year 2008, Buyer shall pay to Seller a
surcharge of US $10.00 per DMT (the “Surcharge”); provided, that for any
shipment of Contractual Tonnage when the Floor TC’s and RC’s apply: (i) the
Surcharge shall not apply to such shipment of Contractual Tonnage, and (ii) the
Buyer’s obligation to pay the Surcharge shall continue until the Buyer has paid
the Surcharge for a total of 1,500,000 DMT of Contractual Tonnage and/or
Additional Quantity. The Surcharge shall be invoiced by Seller at the same time
that Seller submits to Buyer the final invoice for each cargo of Contractual
Tonnage or Additional Quantity during the relevant period.


8.Section 10.2, Periodic Review of Certain Commercial Terms. The following
provisions constitute the Commercial Terms specified in Section 10.2 that will
be applicable to each shipment of the Contractual Tonnage for each of Contract
Years 2008 through and including 2012 and each shipment of the Additional
Quantity for each of Contract Years 2008 through and including 2012:


A.    Definitions of Payable Copper. Payable Gold and Payable Silver Contained
in Sections

______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 5



--------------------------------------------------------------------------------

Execution Copy

8.1, 8.2 and 8.3.


(i)The first sentence of Section 8.1 of the Agreement is revised to read as
follows: “The term “Payable Copper” shall mean 96.55% of the full copper content
(as ascertained by assay in accordance with Article 13) of each DMT of
Concentrates, subject to a minimum deduction of 1.0 unit.”


(ii)The first sentence of Section 8.2 of the Agreement is revised to read as
follows: “The term “Payable Gold” shall have the following meaning: If the full
gold content (as ascertained by assay in accordance with Article 13) of each DMT
of Concentrates is ≥ 40 grams per DMT then the term “Payable Gold” shall mean
97.50% of such full gold content with no minimum deduction; if the full gold
content (as ascertained by assay in accordance with Article 13) of each DMT of
Concentrates is < 40 grams per DMT and ≥ 20 grams per DMT then the term “Payable
Gold” shall mean 97.25% of such full gold content with no minimum deduction; and
if the full gold content (as ascertained by assay in accordance with Article 13)
of each DMT of Concentrates is < 20 grams per DMT then the term “Payable Gold”
shall mean 97.00% of such full gold content with no minimum deduction.”


(iii)The first sentence of Section 8.3 of the Agreement is revised to read as
follows: “The term “Payable Silver” shall have the following meaning: If the
full silver content (as ascertained by assay in accordance with Article 13) of
each DMT of Concentrates is ≥ 30 grams per DMT then the term “Payable Silver”
shall mean 100% of such full silver content less a 15 grams per DMT deduction;
and if the full silver content (as ascertained by assay in accordance with
Article 13) of each DMT of Concentrates is < 30 grams per DMT then the term
“Payable Silver” shall mean zero percent (0%) of such full silver content (i.e.
no payment).”
B.    Definitions of Ouotational Period Contained in Section 8.4. The text of
Section 8.4 of the Agreement is revised to read as follows: “The term
“Quotational Period” shall mean, with respect to the Payable Copper contained in
each shipment of the Contractual Tonnage for each of Contract Years 2008 and
2009, unless otherwise mutually agreed in writing by Buyer and Seller, at
Buyer’s option, either the second calendar month following the month in which
the Date of Arrival occurs (2MAMA) or the third calendar month following the
month in which the Date of Arrival occurs (3MAMA), which shall be declared in
writing by Buyer to Seller by no later than November 30th of the prior year with
such declaration applicable to the entire Contractual Tonnage for such Contract
Year. In case of the failure of Buyer to timely deliver its annual written
declaration to Seller, the Quotational Period for Payable Copper shall be deemed
to be 2 MAMA.
The term “Quotational Period” shall mean, with respect to the Payable Copper
contained in each shipment of the Contractual Tonnage for each of Contract Years
2010, 2011 and 2012, unless otherwise mutually agreed in writing by Buyer and
Seller, at Buyer’s option, either the first calendar month following the month
in which the Date of Arrival occurs (1MAMA), or the second calendar month
following the month in which the Date of Arrival occurs (2MAMA), or the third
calendar month following the month in which the Date of Arrival occurs (3MAMA),
which shall be declared in writing by Buyer to Seller on a shipment by shipment
basis by no later than the date of shipment, i.e. the bill of lading date. In
case of the failure of Buyer to timely deliver its written declaration to Seller
for the first shipment of the Contract Year 2010 Contractual Tonnage, the
Quotational Period for Payable Copper for such shipment shall be deemed to be 2
MAMA. in case of the failure of Buyer to timely deliver its written declaration
to Seller for the any ensuing shipment of Contract Year 2010, Contract Year 2011
or Contract Year 2012 Contractual Tonnage, the Quotational Period for Payable
Copper for such shipment shall be deemed to be the same as the option declared
(or deemed to have been declared) for the prior shipment.

______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 6



--------------------------------------------------------------------------------

Execution Copy

The term “Quotational Period” shall mean, with respect to the Payable Gold and
Payable Silver contained in each shipment of the Contractual Tonnage for each of
Contract Years 2008 and 2009, unless otherwise mutually agreed in writing by
Buyer and Seller, at Buyer’s option, either the month of scheduled shipment
(MOSS), i.e. the calendar month in which the bill of lading is dated, or the
first calendar month following the month in which the Date of Arrival occurs
(1MAMA), which shall be declared in writing by Buyer to Seller by no later than
November 30th of the prior year with such declaration applicable to the entire
Contractual Tonnage for such Contract Year. In case of the failure of Buyer to
timely deliver its annual written declaration to Seller, the Quotational Period
for Payable Payable Gold and Payable Silver shall be deemed to be MOSS.
The term “Quotational Period” shall mean, with respect to the Payable Gold and
Payable Silver contained in each shipment of the Contractual Tonnage for each of
Contract Years 2010, 2011 and 2012, unless otherwise mutually agreed in writing
by Buyer and Seller, at Buyer’s option, either the month of scheduled shipment
(MOSS) or the first calendar month following the month in which the Date of
Arrival occurs (1 MAMA), which shall be declared in writing by Buyer to Seller
on a shipment by shipment basis by no later than the first day of MOSS. In case
of the failure of Buyer to timely deliver its written declaration to Seller for
the first shipment of the Contract Year 2010 Contractual Tonnage, the
Quotational Period for Payable Gold and Payable Silver for such shipment shall
be deemed to be MOSS. In case of the failure of Buyer to timely deliver its
written declaration to Seller for the any ensuing shipment of Contract Year
2010, Contract Year 2011 or Contract Year 2012 Contractual Tonnage, the
Quotational Period for Payable Gold and Payable Silver for such shipment shall
be deemed to be the same as the option declared (or deemed to have been
declared) for the prior shipment.


C.Payment Terms of Article 11. The payment terms of the original text of Article
11 of the Agreement shall remain unchanged, except that the date on which Buyer
shall make a provisional payment equal to 90% of the provisional price as more
fully described in the second sentence of Section 11.3 is changed from “the
fifth Business Day after the Date of Arrival” to “the seventh Business Day after
the Date of Arrival”.


D.Penalties Contained in Section 9.4. The penalties contained in original text
of Section 9.4 of the Agreement shall remain unchanged.


E.Discharging Rates Contained in Section 5.3. The discharging rate contained in
the original text of Section 5.3(a) of the Agreement is changed from “3,500
WMT’s per weather working day” to “4,000 WMT’s per weather working day”. All
other provisions of Section 5.3 shall remain unchanged.


F.The Amount of Dispatch and Demurrage for Bulk Carriers Contained in Section
5.6(a). Notwithstanding wording to the contrary in Section 5.6(a) of the
Agreement, the amount of dispatch and demurrage for bulk carriers shall be as
per Seller’s applicable charter party or other ocean shipping arrangement (with
no maximum limit specified).


G.The Definition of Contracts Criteria Contained in Appendix “A” and the Number
of Reference Contracts Recited in Section 9.2(i)(c) to be Included in Each of
Buyer’s and Seller’s Group of Reference Contracts. The definition of Contracts
Criteria contained in Appendix “A” and the number of Reference Contracts recited
in Section 9.2(i)(c) to be included in each of Buyer’s and Seller’s group of
Reference Contracts shall remain unchanged as provided in the Agreement and the
Auditor Guidelines.


9.
Section 10.2, Periodic Review of Certain Commercial Terms. Buyer and Seller
hereby


______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 7



--------------------------------------------------------------------------------

Execution Copy

amend Section 10.2 by the addition of the following language at the end of the
second sentence of Section 10.2: “, and (8) the percentage copper grade variance
from 27.0% (or such other base percentage figure as may be mutually agreed)
within which the Facilities are capable of producing 200,000 metric tons per
annum of copper cathodes, in accordance with the provisions of Section 2.3(c),
as amended.” Also, in connection with the foregoing and for the sake of good
order, the word “and” is deleted immediately preceding the beginning of item (7)
of the same sentence.


10.Effect. Except as provided in this Amendment, the Agreement remains in full
force and effect as written. This Amendment shall be effective only upon written
notice from Seller to Buyer of the Government’s approval of the terms of this
Amendment. Seller shall provide Buyer with copies of all relevant documents and
notices evidencing such approval by the Government.


11.Governing Law. The provisions of this Amendment shall be governed in all
respects by and construed in accordance with the laws of the State of New York,
U.S.A.


12.Arbitration. The provisions of Article 20 Arbitration of the Agreement are
incorporated herein in their entirety by reference for all purposes.


WITNESS:                        PT FREEPORT INDONESIA


    
/s/         By:/s/ Phillip Steven Kubicek             
Phillip Steven Kubicek
Senior Vice President - Marketing and Sales




WITNESS:                        PT SMELTING
    


/s/         By:/s/ Mineo Hayashi         
Name    Mineo Hayashi
Title:    President Director





______________________________________________________________________________________________________
Amendment Number Five to Gresik CPSA 8



--------------------------------------------------------------------------------

Execution Copy





AMENDMENT NUMBER SIX TO
CONCENTRATE PURCHASE AND SALES AGREEMENT
This AMENDMENT NUMBER SIX (the “Amendment”) dated as of January 1, 2011 to
Concentrate Purchase and Sales Agreement No. 98-1, dated as of December 11,
1996, as previously amended (the “Agreement”), is entered into between PT
FREEPORT INDONESIA, an Indonesian limited liability company which is also
domesticated in Delaware, U.S.A. (hereinafter “Seller”) and PT SMELTING, an
Indonesian limited liability company (hereinafter “Buyer”). All terms used
herein with initial capitalization shall have the same meaning herein as in the
Agreement.
WITNESSETH:
WHEREAS, Buyer and Seller desire to amend certain provisions of the Agreement
with respect to the Contract Year 2011 Contractual Tonnage; and
WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.
NOW, THEREFORE, Buyer and Seller hereby agree as follows:
1.     Modifications Applicable to Contract Year 2011 Contractual Tonnage. The
following modifications to the provisions of the Agreement shall be applicable
to each cargo of the Contractual Tonnage for Contract Year 2011:
A.     Section 5.1, Delivery CIF Port of Discharge; Freight Differential Credit.
Notwithstanding anything to the contrary contained in Section 5.1 of the
Agreement, including but not limited to the provisions of Paragraph No. 3 of
Amendment Number Five, the amount of the Freight Differential Credit to which
Buyer is entitled shall be US $11.50 per DMT.
B.    Section 8.1, Definition of Payable Copper. Notwithstanding anything to the
contrary contained in Section 8.1 of the Agreement, including but not limited to
the provisions of Paragraph No. 8 A. (i) of Amendment Number Five, the term
“Payable Copper” shall mean 96.55% of the full copper content (as ascertained by
assay in accordance with Article 13) of each DMT of Concentrates, subject to a
minimum deduction of 1.0 unit if the full copper content is greater than or
equal to 24.0%; and if the full copper content is less than 24.0%, the term
“Payable Copper” shall mean 96.55% of the full copper content subject to a
minimum deduction of 1.1 units.
C.    Payment Terms of Article 11. Notwithstanding anything to the contrary
contained in Article 11 of the Agreement, including but not limited to the
provisions of Paragraph No. 8 C. of Amendment Number Five, the date on which
Buyer shall make a provisional payment equal to 90% of the provisional price as
more fully described in the second sentence of Section 11.3 is changed from “the
seventh Business Day after the Date of Arrival” to “the fourteenth (10) Business
Day after the Date of Arrival”.
2.    Effect. Except as provided in this Amendment, the Agreement remains in
full force and effect as written. This Amendment shall be effective only upon
written notice from Seller to Buyer of the Government’s approval of the terms of
this Amendment. Seller shall provide Buyer with copies of all relevant documents
and notices evidencing such approval by the Government.

______________________________________________________________________________________________________
Amendment Number Six to Gresik CPSA 1



--------------------------------------------------------------------------------

Execution Copy

3.    Governing Law. The provisions of this Amendment shall be governed in all
respects by and construed in accordance with the laws of the State of New York,
U.S.A.


4.    Arbitration. The provisions of Article 20 Arbitration of the Agreement are
incorporated herein in their entirety by reference for all purposes.
IN WITNESS WHEREOF, this Amendment is executed by the duly authorized
representatives of Buyer and Seller.
WITNESS:                        PT FREEPORT INDONESIA


    
/s/         By:/s/ Phillip Steven Kubicek             
Phillip Steven Kubicek
Senior Vice President - Marketing and Sales




WITNESS:                        PT SMELTING
    


/s/         By:/s/ Mineo Hayashi         
Mineo Hayashi
President Director







______________________________________________________________________________________________________
Amendment Number Six to Gresik CPSA 2



--------------------------------------------------------------------------------

Execution Copy





AMENDMENT NUMBER SEVEN TO
CONCENTRATE PURCHASE AND SALES AGREEMENT




This AMENDMENT NUMBER SEVEN (this “Amendment”), dated as of October 29, 2012, to
Concentrate Purchase and Sales Agreement No. 98-1, dated as of December 11,
1996, as previously amended (the “Agreement”), is entered into between PT
FREEPORT INDONESIA, an Indonesian limited liability company which is also
domesticated in Delaware, U.S.A. (hereinafter “Seller”) and PT SMELTING, an
Indonesian limited liability company (hereinafter “Buyer”). All terms used
herein with initial capitalization shall have the same meaning herein as in the
Agreement.


W I T N E S S E T H:


WHEREAS, Buyer and Seller have reached agreement regarding certain commercial
terms in accordance with the express provisions of the Agreement, and Buyer and
Seller also desire to amend certain other provisions of the Agreement; and


WHEREAS, Buyer and Seller wish to enter into this Amendment to evidence their
agreement regarding such matters.


NOW, THEREFORE, Buyer and Seller hereby agree as follows:


1.    Section 5.1, Delivery CIF Port of Discharge; Freight Differential Credit.
The second sentence of Section 5.1 of the Agreement, as provided in Paragraph 3
of Amendment Number Five to the Agreement, is amended by deleting “2014” and
replacing it with “2015”.


2.    Section 9.2(ii), Payable Gold and Payable Silver Refining Charges for Part
B Tonnage. In determining the price payable for the Part B Tonnage in each
shipment of the Contractual Tonnage and the Additional Quantity for each of
Contract Years 2013 through and including 2017, notwithstanding the provisions
of Section 9.2(ii) of the Agreement, the Payable Gold refining charge shall be
$5.00 per ounce of Payable Gold, and the Payable Silver refining charge shall be
$0.45 per ounce of Payable Silver.


3.    Section 9.3, Minimum and Ceiling Smelting and Refining Charges. The text
of Section 9.3 of the Agreement, as provided in Paragraph 6 of Amendment Number
Five to the Agreement, is amended to extend the term of the applicability of
this provision for an additional three years to include Contractual Tonnage
shipped through April 30, 2017, as provided in this Paragraph 3. Except as
amended in this Paragraph 3, the text of Section 9.3 of the Agreement contained
in Paragraph 6 of Amendment Number Five to the Agreement shall remain unchanged.


A.The first sentence of the first paragraph is amended by deleting “April 27,
2014” and replacing it with “April 30, 2017”.


B.The last sentence of the second paragraph is amended by deleting “April 27,
2014” and replacing it with “April 30, 2017”.


C.The fourth paragraph is amended by deleting “2014” and replacing it with
“2015”.


D.The fifth paragraph is amended by:

______________________________________________________________________________________________________
Amendment Number Seven to Gresik CPSA 1



--------------------------------------------------------------------------------

Execution Copy

(i)deleting “January 1, 2014” and replacing it with “January 1, 2017”,


(ii)deleting “April 27, 2014” and replacing it with “April 30, 2017”, and


(iii)deleting the phrase “full year 2014” and replacing it with “full year
2017”.


E.The sixth paragraph is amended by:


(i)deleting “April 27, 2014” from the first sentence and replacing it with
“April 30, 2017”, and


(ii)deleting “2014” from the fourth sentence and replacing it with “2015”.


F.The seventh paragraph is amended by deleting the phrase “the fifteenth
anniversary of the Commencement of Commercial Operations, i.e. beyond April 27,
2014” and replacing it with “April 30, 2017”.


4.    Section 10.2, Periodic Review of Certain Commercial Terms. The following
provisions of this Paragraph 4 constitute the Commercial Terms specified in
Section 10.2 of the Agreement that will be applicable to each shipment of the
Contractual Tonnage for each of Contract Years 2013 through and including 2017
and each shipment of Additional Quantity for each of Contract Years 2013 through
and including 2014:
A.Definitions of Payable Copper, Payable Gold and Payable Silver Contained in
Sections 8.1, 8.2 and 8.3.


(i)Section 8.1 of the Agreement is replaced with the following:
The term “Payable Copper” shall mean:
(a)    96.55% of the full copper content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, subject to a minimum deduction of
1.0 unit if the copper content of each DMT of Concentrates is ≥ 24.0%; and
(b)     96.55% of the full copper content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, subject to a minimum deduction of
1.1 units if the copper content of each DMT of Concentrates is < 24.0%.
(ii)Section 8.2 of the Agreement is replaced with the following:
The term “Payable Gold” shall mean:
(a)    97.50% of the full gold content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, if the gold content is ≥ 40 grams
per DMT;
(b)    97.25% of the full gold content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, if the gold content is < 40 grams
but ≥ 20 grams per DMT; and
(c)    97.00% of the full gold content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, if the gold content is < 20 grams
per DMT.
(iii)    Section 8.3 of the Agreement is replaced with the following:

______________________________________________________________________________________________________
Amendment Number Seven to Gresik CPSA 2



--------------------------------------------------------------------------------

Execution Copy

The term “Payable Silver” shall mean:
(a)    100.00% of the full silver content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, less a 15 grams per DMT deduction,
if the silver content is ≥ 30 grams per DMT; and
(b)    0.00% of the full silver content (as ascertained by assay in accordance
with Article 13) of each DMT of Concentrates, if the silver content is < 30
grams per DMT.
B.Definitions of Quotational Period Contained in Section 8.4. Notwithstanding
the provisions of Section 8.4 of the Agreement, the term “Quotational Period”
shall have the following meanings:


The term “Quotational Period” shall mean, with respect to the Payable Copper
contained in each shipment of the Contractual Tonnage for each of Contract Years
2013, 2014, 2015, 2016 and 2017, unless otherwise mutually agreed in writing by
Buyer and Seller, at Buyer’s option, the first calendar month following the
month in which the Date of Arrival occurs (1MAMA), the second calendar month
following the month in which the Date of Arrival occurs (2MAMA), or the third
calendar month following the month in which the Date of Arrival occurs (3MAMA),
which shall be declared in writing by Buyer to Seller on a shipment by shipment
basis by no later than the date of shipment, i.e. the bill of lading date. In
case of the failure of Buyer to timely deliver its written declaration to Seller
for the first shipment of the Contract Year 2013 Contractual Tonnage, the
Quotational Period for Payable Copper for such shipment shall be deemed to be
2MAMA. In case of the failure of Buyer to timely deliver its written declaration
to Seller for any ensuing shipment of Contract Year 2013, Contract Year 2014,
Contract Year 2015, Contract Year 2016 or Contract Year 2017 Contractual
Tonnage, the Quotational Period for Payable Copper for such shipment shall be
deemed to be the same as the option declared (or deemed to have been declared)
for the prior shipment.
The term “Quotational Period” shall mean, with respect to the Payable Gold and
Payable Silver contained in each shipment of the Contractual Tonnage for each of
Contract Years 2013, 2014, 2015, 2016 and 2017, unless otherwise mutually agreed
in writing by Buyer and Seller, at Buyer’s option, either the month of scheduled
shipment (MOSS) or the first calendar month following the month in which the
Date of Arrival occurs (1MAMA), which shall be declared in writing by Buyer to
Seller on a shipment by shipment basis by no later than the first day of MOSS.
In case of the failure of Buyer to timely deliver its written declaration to
Seller for the first shipment of the Contract Year 2013 Contractual Tonnage, the
Quotational Period for Payable Gold and Payable Silver for such shipment shall
be deemed to be MOSS. In case of the failure of Buyer to timely deliver its
written declaration to Seller for any ensuing shipment of Contract Year 2013,
Contract Year 2014, Contract Year 2015, Contract Year 2016 or Contract Year 2017
Contractual Tonnage, the Quotational Period for Payable Gold and Payable Silver
for such shipment shall be deemed to be the same as the option declared (or
deemed to have been declared) for the prior shipment.
C.Payment Terms of Article 11. The payment terms of the original text of
Article 11 of the Agreement shall remain unchanged, except that: (i) for Payable
Copper, the date on which Buyer shall make a provisional payment equal to 90% of
the provisional price as more fully described in Section 11.3 is changed from
“the fifth Business Day after the Date of Arrival” to “the fourteenth Business
Day after the Date of Arrival (14 BDADA)”, and (ii) for Payable Gold and Payable
Silver, the date on which Buyer shall make a provisional payment equal to 90% of
the provisional price as more fully described in Section 11.3 is changed from
“the fifth Business Day after the Date of Arrival” to “thirty calendar days
after the Date of Arrival (30 DADA)”.


D.Penalties Contained in Section 9.4. The penalties contained in the original
text of Section 9.4 of the Agreement shall remain unchanged.

______________________________________________________________________________________________________
Amendment Number Seven to Gresik CPSA 3



--------------------------------------------------------------------------------

Execution Copy

E.Discharging Rates Contained in Section 5.3. The discharging rate contained in
Section 5.3(a) of the Agreement is changed from “3,500 WMT’s per weather working
day” to “4,000 WMT’s per weather working day”. All other provisions of Section
5.3 shall remain unchanged.


F.The Amount of Dispatch and Demurrage for Bulk Carriers Contained in Section
5.6(a). Notwithstanding wording to the contrary in Section 5.6(a) of the
Agreement, the amount of dispatch and demurrage for bulk carriers shall be as
per Seller’s applicable charter party or other ocean shipping arrangement (with
no maximum limit specified).


G.The Definition of Contracts Criteria Contained in Appendix “A” and Number of
Reference Contracts Recited in Section 9.2(i)(c) to be Included in Each of
Buyer’s and Seller’s Group of Reference Contracts. The definition of Contracts
Criteria in Appendix “A” and the number of the Reference Contracts recited in
Section 9.2(i)(c) to be included in each of Buyer’s and Seller’s group of
Reference Contracts shall remain unchanged as provided in the Agreement and the
Auditor Guidelines.


H.Deviation of the Copper Content of the Concentrates in Section 2.3(c). For
purposes of Section 2.3(c) of the Agreement, as amended and restated in
Paragraph 1 of Amendment Number Five to the Agreement, the average analysis of
copper contained in the total quantity of Concentrates delivered with respect to
any calendar month during Contract Year 2013 through and including Contract Year
2017 shall be within ± 10.0% variance of 27.0% (i.e., 24.3% to 29.7%).


5.    Effect. Except as provided in this Amendment, the Agreement remains in
full force and effect as written. This Amendment shall be effective only upon
written notice from Seller to Buyer of the Government’s approval of the terms of
this Amendment. Seller shall provide Buyer with copies of all relevant documents
and notices evidencing such approval by the Government.




IN WITNESS WHEREOF, this Amendment is executed by the duly authorized
representatives of Buyer and Seller.


WITNESS:






/s/
PT FREEPORT INDONESIA






By: /s/ Javier Targhetta                                              
Javier Targhetta
Senior Vice President


WITNESS:






/s/
PT SMELTING






By: /s/ Makoto Miki                                                  
Makoto Miki
President Director




______________________________________________________________________________________________________
Amendment Number Seven to Gresik CPSA 4

